Exhibit 10.6

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

FedEx Contract #

Supplemental Agreement No. 13

to

Purchase Agreement No. 3712

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of
September 4                                , 2019 by and between THE BOEING
COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION (Customer);

W I T N E S S E T H:

A.        WHEREAS, the parties entered into Purchase Agreement No. 3712, dated
December 14, 2011 (Purchase Agreement), relating to the purchase and sale of
certain Boeing Model 767-3S2F Aircraft (the Aircraft); and

B.        WHEREAS, Customer and Boeing desire to make an update to the
Manufacturer Serial Number (MSN) listed in Table 1-B, associated with the
Exercised Option Aircraft delivering in [*].

C.        WHEREAS, Customer and Boeing desire to update Table 1-A1 to reflect
that the Determination Date has passed for one (1) Block B Aircraft delivering
in [*], pursuant to Letter Agreement 6-1162-SCR-146R2, and agree that the
special provision, Special Provision - Block B and Block G Aircraft, has
expired.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.        Remove and replace, in its entirety, the Table of Contents with the
revised Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 13.

 

BOEING PROPRIETARY

SA13 - 1

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.13 to

Purchase Agreement No. 3712

2.        Revise and replace in its entirety, Table 1-B with a revised
Table 1-B, attached hereto, to update the MSN described in Recital Paragraph B
above.

3.        Revise and replace in its entirety, Table 1-A1 with a revised
Table 1-A1, attached hereto, to add a note clarifying that the Determination
Date has passed for one (1) Block B Aircraft described in Recital Paragraph C
above.

 

BOEING PROPRIETARY

SA13 - 2



--------------------------------------------------------------------------------

Supplemental Agreement No.13 to

Purchase Agreement No. 3712

EXECUTED as of the day and year first above written.

THE BOEING COMPANY

By:    /s/ Laura A. Ford                

Its:    Attorney-In-Fact                 

FEDERAL EXPRESS CORPORATION

By:    /s/ Kevin Burkhart                

Its:    Vice President Aircraft Acquisition                

 

BOEING PROPRIETARY

SA13 - 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

ARTICLES

        SA Number     1   

Quantity, Model and Description

     2   

Delivery Schedule

     3   

Price

     4   

Payment

     5   

Additional Terms

    

TABLES

       

1-A

  

Firm Aircraft Information Table

     10     1-A1   

Block B and Block C Aircraft Information Table

     13     1-A2   

Block E, Block F and Block G Aircraft Information Table

     11     1-B   

Exercised Option Aircraft Information Table

     13     1-B1   

Exercised Block D Option Aircraft Information Table

       2     1-C   

Exercised Purchase Right Aircraft Information Table

       2    

EXHIBIT

        A   

Aircraft Configuration

       4     B   

Aircraft Delivery Requirements and Responsibilities

    

SUPPLEMENTAL EXHIBITS

     AE1   

Escalation Adjustment/Airframe and Optional Features

     BFE1   

BFE Variables

       2     CS1   

Customer Support Variables

     EE1   

Engine Escalation, Engine Warranty and Patent Indemnity

     SLP1   

Service Life Policy Components

  

 

FED-PA-03712     SA-13   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LETTER AGREEMENTS    SA
Number LA-1106151R2   

LA-Special Matters Concerning [*] – Option

        Aircraft and Certain Purchase Right Aircraft      6 LA-1106152   

LA-Special Matters Concerning [*] – Firm Aircraft

   LA-1106153   

LA-Liquidated Damages Non-Excusable Delay

   LA-1106154R2   

LA-Firm Aircraft and Option Aircraft Delivery Matters

     6 LA-1106155   

LA-Open Configuration Matters

   LA-1106156R3   

LA-Option Aircraft

   12      Attachment 1 to LA-1106156R3    12      Attachment 2 to LA-1106156R3
     6      Attachment 3 to LA-1106156R3    12      Attachment 4 to LA-1106156R3
   12 LA-1106157   

AGTA Amended Articles

   LA-1106158R5   

LA-Right to Purchase Additional Aircraft

   12 LA-1106159R1   

LA-Special Matters Concerning [*]

     1 LA-1106160   

LA-Spare Parts Initial Provisioning

   LA-1106163   

LA-Demonstration Flight Waiver

   LA-1106177R1   

LA-[*]

     6 LA-1106207R1   

LA-Special Matters Firm Aircraft

     1 LA-1106208R2   

LA-Special Matters Option Aircraft

     1 LA-1106574R1   

LA-Agreement for Deviation from the [*]

     6 LA-1106584R4   

LA-Aircraft Performance Guarantees

     6 LA-1106586   

LA-Miscellaneous Matters

   LA-1106614R4   

LA-Special Matters for Purchase Right Aircraft

   12 LA-1106824   

LA-Customer Support Matters

   LA-1208292R2   

LA-Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block
G Aircraft

     6 LA-1208296R1   

LA-Special Matters for Block D Option Aircraft

     6 LA-1208949R1   

LA-Special Matters for Aircraft in Table 1-A1

   11 6-1162-SCR-146R2   

LA Special Provision—Block B and Block G Aircraft

   11 LA-1306854R1   

Performance Guarantees, Demonstrated Compliance

     6 6-1162-LKJ-0696R6   

LA-[*]

   6-1162-LKJ-0705   

LA-Special Matters for Block E, Block F and Block G Aircraft in Table 1-A2

   6-1162-LKJ-0707   

LA- Agreement Regarding [*]

     6 6-1162-LKJ-0709   

[*] Special Matters

     6

 

FED-PA-03712     SA-13   BOEING PROPRIETARY  

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

6-1162-LKJ-0728   

Special Matters – SA-8 Early Exercise Aircraft

     8 6-1162-LKJ-0744   

Special Considerations – SA-10 Accelerated Aircraft

   10 6-1169-LKJ-0773   

Special Matters – SA-11

   11

 

FED-PA-03712     SA-13   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

DATED AS OF:

Supplemental Agreement No. 1

  

June 29, 2012

Supplemental Agreement No. 2

  

October 8, 2012

Supplemental Agreement No. 3

  

December 11, 2012

Supplemental Agreement No. 4

  

December 10, 2013

Supplemental Agreement No. 5

  

September 29, 2014

Supplemental Agreement No. 6

  

July 21, 2015

Supplemental Agreement No. 7

  

April 18, 2016

Supplemental Agreement No. 8

  

June 10, 2016

Supplemental Agreement No. 9

  

February 16, 2017

Supplemental Agreement No. 10

  

May 10, 2017

Supplemental Agreement No. 11

  

June 18, 2018

Supplemental Agreement No. 12

  

June 24, 2019

Supplemental Agreement No. 13

  

, 2019

Omitted Attachments

Certain attachments to this exhibit regarding delivery and pricing of certain
B767F aircraft manufactured by The Boeing Company for FedEx have been omitted
pursuant to Item 601(a)(5) of Regulation S-K because the information contained
therein is not material and is not otherwise publicly disclosed. FedEx will
furnish supplementally copies of these attachments to the Securities and
Exchange Commission or its staff upon request.

 

FED-PA-03712     SA-13   BOEING PROPRIETARY  